Judgment affirmed, with costs, upon the ground that the burden rested on plaintiff to show good faith, not on or about July 18, 1924, when the agreement between plaintiff and Waterproofing Corporation was made, but on September 12, 1924, when the paper was taken. That burden was not sustained. Many things could have happened between the two dates. The testimony relating to similar frauds was perhaps erroneously admitted, but in view of all the other evidence in the case and in particular the testimony of plaintiff’s president relating to what he found upon investigation, it must have been entirely clear to the jury that there had been many other instances of fraudulent sales. The details of three of those instances were not so prejudicial as to require a new trial. All concur. Present — Crouch, Taylor, Edgeomb, Thompson and Crosby, JJ.